DETAILED ACTION

The amendment filed on 07/01/21 has been fully considered and made of record in the instant application.

Claims 1-4, 6 and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-14 and 16-20, directed to other Species or using an allowable process, previously withdrawn from consideration as a result of a restriction requirement, claims 7-14 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	
IN THE CLAIMS:
Claims 5 and 15 are canceled.



	Authorization for this examiner's amendment was given in a telephone interview 
with Mr. Yu on 07/08/21.

Reasons for Allowance

Claims 1-4, 6-14 and 16-22 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 7 and 13. Specifically, the combination of a CMOS sensor, comprising: a first conductive element, disposed below the plurality of dielectric patterns; a second conductive element, inserting between the plurality of dielectric patterns to electrically connect the first conductive element; and a dummy pattern between the plurality of dielectric patterns and the first semiconductor material and between the plurality of dielectric patterns and the second semiconductor material.
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/             Primary Examiner, Art Unit 2814